Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a screw pump, comprising a housing with a running bore having at least two intersecting bores, each of which receives a spindle, wherein the spindles have worm screw profiles which intermesh in portions and in operation bend in a defined bending direction under a hydraulic bending pressure, wherein each bore is configured as a slot with a longer first axis of symmetry and a shorter second axis of symmetry standing orthogonally thereto, wherein the longer first axis of symmetry runs in the bending direction.

References likes Fujiwara and Fang teach the boreholes of screw pumps having varying diameters along the length of the borehole to account for thermal stress/deformation. However, there is no discussion of different lengths axis of symmetry of the boreholes. 

References like Schulz and Johnson teach the profile of the screw rotor being smaller than the borehole and offset from a center of the borehole in order to facilitate manufacturing of the pumps and improve efficiency. However, there is no discussion of different lengths axis of symmetry of the boreholes.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, April 29, 2022